tcmemo_2011_255 united_states tax_court estate of vincent j duncan sr deceased northern trust na and vincent j duncan jr co-executors petitioner v commissioner of internal revenue respondent docket no filed date thomas c borders carol a harrington and michael j sorrow for petitioner h barton thomas jr tracy hogan and james cascino for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of vincent j duncan sr the estate after concessions we are asked to decide three issues the first issue is whether the estate may deduct interest incurred when a_trust which was the residual beneficiary of the estate and the value of whose assets were included in the value of the gross_estate borrowed funds to enable the estate to pay its federal estate_tax as an administration expense we hold that the interest_expense is deductible the second issue is whether the estate may decrease the gross_estate we hold that it may not the third issue is whether the estate may deduct additional administration_expenses that were not claimed on its estate_tax_return we hold that it may to the extent described below findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference vincent j duncan sr decedent resided in denver colorado when he died and the estate was admitted to probate in california colorado texas and montana decedent’s son vincent j duncan jr vincent jr and northern trust na ntna are co-executors of the estate ntna and the northern trust company ntc are wholly owned subsidiaries of the northern trust corporation when the petition was filed vincent jr resided in denver colorado and the northern trust corporation’s principal_place_of_business was chicago illinois decedent’s father walter duncan walter established a successful oil_and_gas business at walter’s death in his will divided the business among decedent and his brothers raymond and walter jr with each receiving his share of the business in trust the trust created for decedent’s benefit the walter trust named decedent decedent’s spouse and decedent’s descendants as beneficiaries during decedent’s lifetime the trust granted decedent the power to appoint the trust’s remainder beneficiaries at his death vincent jr and ntc have served as the co-trustees of the walter trust since date after inheriting one-third of walter’s oil_and_gas business decedent started his own oil_and_gas business decedent’s oil_and_gas business was held through a limited_partnership club oil gas ltd lp club lp at club lp’s formation decedent held a 99-percent limited_partner interest the remaining 1-percent general_partner interest was held by club oil_and_gas inc club inc an s_corporation wholly owned by decedent in addition to his ownership of these oil_and_gas businesses decedent acquired complete ownership of the durango ski company dsc in dsc operated a ski resort in durango 1walter also served on the board_of trustees of the university of notre dame the duncan family has a long history with the university with three of walter’s sons and several of his grandchildren having graduated from the university walter’s son raymond made a gift to the university that enabled the construction of a new residence hall duncan hall which opened in colorado and owned real_property near the resort decedent later restructured the ownership of the ski resort and nearby land with the ski resort continuing to be held by dsc and ownership of the land being placed in durango mountain land company llc dml by date decedent had sold portions of his interest in dsc and dml to a group of investors the cobb group decedent created a revocable_trust the vincent j duncan trust the trust in date decedent amended the trust’s trust instrument the amended trust instrument the trust instrument appointed vincent jr and ntc as co-trustees and is governed by illinois law under the trust instrument the estate’s obligations and death taxes are to be paid_by the trust after decedent’s death after payment of those obligations and taxes the trust is to be divided into six trusts each named after one of his six children collectively the subtrusts the trust instrument designates the child after whom a subtrust is named as the primary beneficiary of that particular trust each primary beneficiary and his or her spouse is the beneficiary during his or her lifetime of the subtrust named after him or her each primary beneficiary has the power to appoint at his or her death any person or entity as the remainder beneficiary of his or her trust the trust has not yet been divided into the subtrusts ntc has received and continues to receive trust management fees for its role as co-trustee by date decedent had transferred his interest in club lp to the trust on date decedent reorganized the ownership structure of the oil_and_gas businesses as part of the reorganization the walter trust contributed the oil_and_gas business that decedent inherited from walter and approximately dollar_figure million in cash to club lp in exchange for a 6245-percent partnership_interest club lp subsequently converted into club oil gas ltd llc club llc and the trust assigned its membership interest in club llc to club inc decedent died on date decedent exercised his power_of_appointment over the walter trust in his will which directed the walter trust’s corpus to be distributed pursuant to the trust instrument the trust instrument required the walter trust to be divided into six trusts each named after one of decedent’s six children collectively the walter subtrusts as with the subtrusts the trust instrument designates the child after whom a walter subtrust is named as the primary beneficiary of that particular trust and each primary beneficiary and his or her spouse is the beneficiary of the walter subtrust named after him or her during his or her lifetime unlike with the subtrusts however each primary beneficiary has a limited_power_of_appointment that allows for the distribution of the trust corpus only to a descendant of decedent or for a charitable purpose the walter trust was divided into the walter subtrusts in at his death decedent owned residences in denver vail and durango colorado and rancho santa fe california decedent also owned vacant lots in crosby texas and silesia montana the trust became irrevocable upon decedent’s death at the time of decedent’s death the trust owned percent of club inc and dollar_figure percent of duncan mountain inc the trust also had some indirect ownership_interest in dsc dml and club llc the estate sold its marketable_securities for approximately dollar_figure million and received a dollar_figure million distribution from club inc ntc however estimated that the estate’s federal estate_tax liability would be approximately dollar_figure million and determined that the trust also needed to retain a cash reserve to satisfy the estate’s other obligations eg ongoing administration_expenses and amounts decedent owed to his former spouse under a divorce decree to raise the necessary funds vincent jr and ntc decided to borrow money they decided the trust needed a 15-year term 2for the sake of simplicity we hereafter refer to the walter subtrusts as the walter trust and the subtrusts as the trust on the loan because the volatility of oil_and_gas prices made income from the oil_and_gas businesses difficult to predict they accordingly asked the northern trust corporation’s banking department what the prevailing interest rate for a 15-year bullet loan market rate was and were quoted a rate of percent in date vincent jr and ntc as co-trustees of both the trust and the walter trust executed a secured promissory note the note reflecting a dollar_figure loan from the walter trust to the trust the loan called for interest at a rate of percent per annum compounded annually with all interest and principal payable on october ie in years the note expressly prohibited the prepayment of interest and principal when the loan was made the long-term applicable_federal_rate was dollar_figure percent and the prime rate of interest was dollar_figure percent the estate applied for--and ultimately received--an extension of time to file its federal estate_tax_return extension request the estate included an dollar_figure payment of its estimated federal estate_tax with the extension request in date the estate timely filed its federal estate_tax_return the value of the assets of the trust was included in the value of decedent’s gross_estate the estate claimed a 3the record does not explain how the proceeds of the loan were transferred to the estate dollar_figure deduction for the interest owed to the walter trust interest_expense and a dollar_figure deduction for estate settlement services paid to vincent jr and ntc as co-trustees of the trust the estate reported a federal estate_tax liability of dollar_figure which was dollar_figure less than the amount the estate paid with its extension request the government refunded that difference to the estate the estate’s properties in california texas and montana were distributed to the trust in date date and date respectively in date the internal_revenue_service issued the estate the deficiency_notice determining that the estate’s interest_expense was not deductible the estate filed a timely petition in response to the notice the estate later filed an amended petition seeking to decrease the gross_estate by dollar_figure and to deduct dollar_figure in expenses not claimed on the estate’s return respondent has conceded that of these expenses the estate is entitled to deduct specified amounts for funeral_expenses expenses related to decedent’s denver property probate filing fees death certificate costs and fees paid to the ryder scott company the estate has conceded that it is not entitled to deduct the cost of storing decedent’s personal_property opinion we are asked to decide whether the estate may deduct the interest on the loan from the walter trust to the trust we must also decide whether the estate may reduce the gross_estate and whether the estate may deduct expenses that were not claimed on its federal estate_tax_return we first address the burden_of_proof i burden_of_proof the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 the estate does not argue that the burden_of_proof shifted to respondent under sec_7491 we therefore find that the burden_of_proof remains with the estate ii interest_expense we now turn to whether the estate may deduct the interest on the loan from the walter trust as an administration expense under sec_2053 the value of a decedent’s taxable_estate is determined by deducting from the value of the gross_estate certain amounts including administration_expenses allowable by 4all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the date of decedent’s death unless otherwise indicated the laws of the jurisdiction where the estate is administered sec_2053 expenses_incurred in administering non-probate property are generally deductible to the same extent as they would be under sec_2053 sec_2053 respondent argues that the estate is not entitled to deduct its interest_expense because the loan was not a bona_fide debt the loan was not actually and reasonably necessary to the administration of the estate and the amount of the interest_expense is not ascertainable with reasonable certainty we now consider each of these arguments in turn a whether the loan was a bona_fide debt an estate administration expense deduction for any indebtedness is limited to the extent that the indebtedness was contracted bona_fide and for adequate_and_full_consideration in money or money’s worth sec_2053 respondent’s argument that the loan is not bona_fide is based upon his analysis of factors collectively taken from prior cases see estate of rosen v commissioner tcmemo_2006_115 estate of graegin v commissioner tcmemo_1988_477 5the estate may deduct the trust’s interest_expense if the requirements of sec_2053 are met because the value of the trust’s assets was included in the gross_estate see sec_2053 cf estate of lasarzig v commissioner tcmemo_1999_307 denying an estate an interest_expense_deduction because that nexus did not exist in estate of lasarzig the borrower was not the qtip_trust that was the residual beneficiary of the estate but rather the personal family trusts established by the beneficiaries of that qtip_trust respondent contends that the balance of these factors weighs against finding the loan to be genuine indebtedness the factors taken from estate of rosen are irrelevant to the present case because they were used to decide whether a purported loan should be classified as equity rather than debt here the walter trust and the trust are not related in a way in which one can be considered the owner of the other the loan therefore cannot be equity even if it is not bona_fide while the factors taken from estate of graegin may provide helpful guidance they are not exclusive and no single factor is determinative see patrick v commissioner tcmemo_1998_30 affd without published opinion 181_f3d_103 6th cir the factors are simply objective criteria helpful to the court in analyzing all relevant facts and circumstances id the ultimate questions are whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention fits the economic reality of creating a debtor-creditor relationship 61_tc_367 respondent contends that there is no objective indication that the walter trust intended to create a genuine debt and that the trust intended to repay the loan respondent argues that the loan has no economic consequence because the borrower and creditor trusts are identical having the same trustees and beneficiaries respondent apparently sees the two trusts as a single trust with the co-trustees free to shuffle money between these trusts as they please respondent argues that the walter trust has no reason to demand repayment because the detriment to it would be offset by the gain to the trust respondent’s arguments fail because they ignore federal tax law and state law vincent jr and ntc were compelled to direct the trust to repay the walter trust because illinois state law requires a trustee of two distinct trusts to maintain the trusts’ individuality for example a trustee may not commingle two trusts’ assets even when the trusts’ beneficiaries are identical ‘that the trustees were or are the same or that the corpus of each fund finally is to be paid to the same person can make no difference each trust must stand alone otherwise losses legitimately to be borne with corresponding loss of income by one could be imposed in part upon the other ’ harris trust sav bank v wanner n e 2d ill app ct quoting moore v mckenzie a me emphasis added thus vincent jr and ntc could not simply ignore the trust’s loan obligations because nonpayment of the loan would improperly impose a loss on the walter trust and thereby effectively shift assets to the trust furthermore there is no basis in federal tax law for treating the trust and the walter trust as a single trust the only authorities that allow consolidation of multiple_trusts are an income_tax statute and a regulation addressing trusts with the same or substantially the same grantor see sec_643 sec_1_641_a_-0 income_tax regs neither the statute nor the regulation is applicable here because this is an estate_tax case and the trusts do not share a common grantor b whether the loan was actually and reasonably necessary the amount of deductible administration_expenses is limited to those expenses which are actually and necessarily incurred in the administration of the estate 57_tc_288 sec_20_2053-3 estate_tax regs respondent argues that the loan was not actually and reasonably necessary because the trust could have instead sold illiquid assets eg a portion of its interest in club llc to the walter trust and the terms of the loan were unreasonable 6we are aware that courts have treated multiple_trusts as a single trust where the trusts were actually administered as one trust see 394_f2d_842 190_fsupp_950 w d la respondent does not allege and the record does not suggest however that vincent jr and ntc administered the trust and walter trust as a single trust furthermore the trusts in those cases also had common grantors whether the estate could have met its obligations by selling illiquid assets to the walter trust expenses_incurred to prevent financial loss resulting from a forced sale of an estate’s assets to pay estate_taxes are deductible administration_expenses estate of graegin v commissioner supra see also estate of todd v commissioner supra the estate claims it needed to borrow money because it could not have otherwise met its obligations without selling illiquid assets at reduced prices the estate estimated its federal estate_tax liability to be dollar_figure million but had liquid_assets of only dollar_figure million at the time the loan was made respondent does not contest that the estate had insufficient liquid_assets and that a forced sale of illiquid assets to a third party would have required a discount respondent instead argues that the trust did not need to borrow money because it could have sold assets to the walter trust at full fair_market_value respondent argues that where the beneficiary of an estate was also the majority partner of a partnership owned by the estate we found a loan from the estate to the partnership unnecessary because the estate could have redeemed its illiquid partnership_interest in exchange for marketable_securities held by the partnership see 133_tc_340 there mrs black’s estate borrowed from the family limited_partnership that it substantially owned the income and distribution history of the partnership indicated that future distributions would be insufficient to allow the estate to repay the loan because the loan could not be repaid without selling stock owned by the partnership and attributable to the estate’s partnership_interest the court held the loan was unnecessary we also noted that because the estate’s beneficiary was also the partnership’s majority partner he was on both sides of the transaction and effectively paying interest to himself as a result those payments had no effect on his net_worth aside from the net tax savings we find this is of no moment here respondent misinterprets our holding in estate of black we did not hold that the loan was unnecessary because the estate could have sold stock we held the loan was unnecessary because the estate would have had to sell the stock under any circumstance the sale of the stock was inevitable and the estate therefore could not have entered into the loan for the purpose of avoiding that sale furthermore respondent’s conclusion is incorrect that the trust could have sold assets to the walter trust at fair_market_value if other prospective purchasers had insisted on a discount vincent jr and ntc as trustees of the walter trust would have been required to do the same under illinois state law vincent jr and the ntc could not have directed the walter trust to purchase the trust’s illiquid assets at an unreduced price because they would have improperly shifted the value of the discount from the walter trust to the trust whether the terms of the loan were reasonable respondent argues that the loan should have carried a shorter term and a lower interest rate a whether the 15-year term was necessary respondent acknowledges that this court has generally declined to second guess the judgments of a fiduciary acting in the best interests of the estate mckee v commissioner tcmemo_1996_362 estate of sturgis v commissioner tcmemo_1987_415 respondent however argues that we did not permit an estate to deduct its interest_expenses beyond the first months of a 10-year loan when we found the estate could repay the loan at that time estate of gilman v commissioner tcmemo_2004_286 respondent contends that within years after the estate entered into the loan it had generated cash in excess of dollar_figure million that it could have used to repay the loan respondent argues that the estate’s interest_deduction should be limited to three years to reflect the estate’s reasonable ability to have repaid the loan by the end of that period we did not as respondent apparently suggests second guess the gilman estate’s co-executors in estate of gilman there an estate owned stock of a holding_company and acquired dollar_figure million in promissory notes in a subsequent tax-free reorganization of the holding_company to pay its federal estate_tax the estate obtained a 10-year dollar_figure million loan from a bank because the notes the estate held were due approximately months later and there was no indication that the notes’ obligors would fail to repay there was no question that the estate could have fully paid its taxes and administration_expenses from the repayment of the notes we therefore held that the estate did not need to borrow funds past the date the notes were to be repaid and limited the estate’s interest_expense_deduction accordingly here unlike the co-executors in estate of gilman vincent jr and ntc were not reasonably certain that the trust would have enough money to fully pay the estate’s federal estate_tax and administration_expenses within three years the period to which respondent proposes to limit the estate’s interest_expense_deduction to the contrary club inc ’s accountant gregory smith credibly testified that the volatility in the price of oil_and_gas made future income difficult to predict although the estate may have generated enough cash to repay the loan after three years we will not use the benefit of hindsight to second 7the estate disputes respondent’s contention that the trust had generated over dollar_figure million in cash by the end of we find there was no indication at the time the loan was entered into that the trust was expected to generate continued guess vincent jr ’s and ntc’s judgments when they were acting in the best interest of the estate b whether the interest rate was excessive respondent acknowledges that the interest rate here is less than the prime rate and that we have previously approved a loan based on the prime rate see estate of graegin v commissioner tcmemo_1988_477 respondent however seeks to distinguish this case by arguing that the interest rate in estate of graegin had an actual economic consequence to the estate because the corporate lender included shareholders outside the graegin family respondent suggests that the co-trustees here should have used the long-term applicable_federal_rate instead and that their selection of a higher interest rate has no economic consequence because the walter trust’s interest_income offsets the trust’s interest_expense respondent argues that the loan’s interest rate was not reasonable because there were no negotiations between the trusts we disagree that the co-trustees should have used the long- term_applicable_federal_rate because that rate does not represent the trust’s cost of borrowing interest rates are generally determined according to the debtor’s rather than the creditor’s characteristics united_states v camino real landscape maint continued sufficient cash to repay the loan within three years and consequently we need not resolve this dispute contractors inc 818_f2d_1503 9th cir the long-term applicable_federal_rate is thus inappropriate because it is based on the yield on government obligations see sec_1274 and ii it therefore reflects the government’s cost of borrowing which is low because government obligations are low-risk investments see united_states v camino real landscape maint contractors inc supra pincite using the long-term applicable_federal_rate consequently would have been unfair to the walter trust we reject respondent’s argument that a higher interest rate is economically inconsequential simply because it is premised upon his treatment of the walter trust and the trust as a single trust again there is no basis in federal tax law or state law for doing so we find perplexing respondent’s argument that the interest rate was unreasonable since no negotiations had taken place vincent jr and ntc asked the northern trust corporation’s banking department for the market rate of interest we do not understand why or how vincent jr and ntc as co-trustees of both trusts would subsequently sit down and negotiate between themselves a different figure formal negotiations would have amounted to nothing more than playacting and to impose such a requirement on the co-trustees would be absurd vincent jr and ntc made a good-faith effort to select an interest rate that was fair to both trusts once more there is no reason to second guess their judgment c whether the amount of the interest_expense is ascertainable with reasonable certainty an item may be deducted even if its exact amount is not then known as long as it is ascertainable with reasonable certainty and will be paid sec_20_2053-1 estate_tax regs a deduction may not be claimed based upon a vague or uncertain estimate id respondent argues that the amount of the interest_expense is uncertain because the trust could choose to make an early repayment of the loan an early repayment would reduce the total amount of interest respondent acknowledges that a clause in the note prohibits prepayment respondent argues nonetheless that because the same trustees and beneficiaries stand on both sides of the transaction the trust’s reduced interest_expense cancels out the walter trust’s lost interest_income and there is thus no economic_interest to enforce the prepayment prohibition clause we disagree with respondent and find prepayment would definitely not occur as discussed above the walter trust and the trust are distinct trusts to be administered separately if interest rates rose to the point where the walter trust would benefit from early repayment vincent jr and ntc would not direct an early repayment because this would harm the trust the trust would be disadvantaged in this situation because it would be better off reinvesting the money used to prepay the loan if interest rates did not rise vincent jr and ntc would not allow prepayment because that would reduce the walter trust’s interest_income d conclusion we find that the loan was a bona_fide debt the interest_expense was actually and necessarily incurred in the administration of the estate and the amount of interest was ascertainable with reasonable certainty we therefore hold that the estate is entitled to deduct the interest_expense as an estate administration expense under sec_2053 iii decrease in gross_estate we now turn to whether the estate may decrease the gross_estate in its amended petition the estate claimed a dollar_figure decrease in decedent’s gross_estate the estate did not raise the issue at trial or on brief we therefore deem the estate to have conceded or abandoned this issue iv deductions not claimed on the estate’s return we now turn to whether the estate may deduct expenses not claimed on its federal estate_tax_return a additional attorney’s fees the estate claimed dollar_figure in additional attorney’s fees respondent has conceded that the estate is entitled to deduct reasonable attorney’s fees computed under rule the estate argues that the reasonableness of the attorney’s fees is a legal issue that must be decided before rule_155_computations we agree new issues generally may not be raised in a rule computation rule c 99_tc_121 affd 16_f3d_75 5th cir issues considered under rule are limited to purely mathematically generated computational items harris v commissioner supra pincite determining what amount of attorney’s fees is reasonable requires more than mere mathematical computation and therefore cannot be done under rule respondent has not asserted that the dollar_figure in additional attorney’s fees claimed by the estate is unreasonable respondent is therefore deemed to have conceded this issue b real_estate expenses expenses_incurred in preserving and distributing the estate are deductible including the cost of storing or maintaining property of the estate if it is impossible to immediately distribute to the beneficiaries sec_20_2053-3 estate_tax regs respondent argues that the estate has failed to explain why it could not have distributed its real properties to the trust before filing its return if the estate could have made those distributions then these real_estate expenses_incurred after the return filing were unnecessary the estate claims that an executor customarily delays distributing the property of the estate until the estate_tax liability is finally determined because the executor may become personally liable if the estate’s assets are insufficient to pay the taxes the estate contends that the present controversy thus prevents the immediate distribution of the estate’s real_property the estate contends that its co-executors can distribute that property once this litigation concludes and they no longer face the possibility of personal liability the record belies the estate’s contention because it shows that the estate has already distributed some of the properties to the trust the estate has consequently failed to provide a valid explanation of why it needed to retain the real properties and has thus has not shown that the real_estate expenses were necessary they therefore cannot be allowed c debts of the decedent the value of the gross_estate is determined by deducting certain amounts including the amount of claims against the estate allowable by the laws of the jurisdiction under which the estate is being administered sec_2053 only claims representing enforceable personal obligations of the decedent existing on the date of the decedent’s death are deductible as claims against the estate sec_20_2053-4 estate_tax regs the estate claimed deductions for a dollar_figure payment to medicare and a dollar_figure payment to quest diagnostics lab for services provided between november and date the estate claims these payments were in satisfaction of debts the decedent owed at the time of his death but it offered no evidence to support that claim furthermore the debt to quest diagnostics lab could not have belonged to decedent because the services were provided almost a year after his death the estate has therefore failed to meet its burden_of_proof d trust management fees expenses_incurred in administering non-probate property are deductible to the same extent as if incurred in administering probate property sec_2053 the deduction is limited however to expenses occasioned by the decedent’s death and incurred in settling the decedent’s interest in the property or vesting good title to the property in the beneficiaries sec_20_2053-8 estate_tax regs expenses_incurred on behalf of the transferees are not deductible id the estate argues that the monthly trust management fees were expenses occasioned by decedent’s death because they were compensation_for the services an executor would perform had all the assets been included in decedent’s probate_estate respondent argues that the trust management fees compensated ntc and vincent jr for managing the trust’s assets rather than settling or administering the estate we agree with respondent the trust management fees could not have been compensation_for services that an executor would perform because they will continue to be paid after the estate has been closed according to marlene hersh a senior asset manager at ntc and a former administrator in ntc’s estate settlement services department the compensation_for those services is the estate settlement fees which the estate already deducted on its return the estate is thus not entitled to deduct the trust management fees e miscellaneous expenses the estate claims a deduction for the payment of a dollar_figure bank fee for opening decedent’s safety deposit box the record establishes that the estate did in fact make this payment and respondent has offered no reason we should find this expense unrelated to the administration of the estate the estate is thus entitled to deduct this expense the estate claims deductions for a dollar_figure payment for excess liability coverage and a dollar_figure payment for auto insurance the estate generally asserts that all of its miscellaneous administration_expenses were paid after proper review by its co-executors the co-executors’ approval of expenses does not however establish their deductibility as a matter of fact the miscellaneous administration_expenses claimed by the estate include dollar_figure in storage expenses which the estate has since conceded to be nondeductible having failed to offer any specific explanation and proof that these two insurance expenses were connected to the administration of the estate the estate is not entitled to deduct these expenses v conclusion the estate’s interest_expense is deductible because the loan was genuine indebtedness the interest_expense was actually and necessarily incurred in the administration of the estate and the amount of interest was ascertainable with reasonable certainty further the estate may not decrease the gross_estate in addition the estate is entitled to deduct its additional attorney’s fees and a dollar_figure bank fee in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
